 


114 HR 868 IH: Veterans TRICARE Choice Act
U.S. House of Representatives
2015-02-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 868 
IN THE HOUSE OF REPRESENTATIVES 
 
February 11, 2015 
Mr. Stewart (for himself and Ms. Gabbard) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To provide for coordination between the TRICARE program and eligibility for making contributions to a health savings account, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Veterans TRICARE Choice Act. 2.Coordination between TRICARE program and eligibility to make contributions to health savings accounts (a)In generalSection 223(c)(1)(B) of the Internal Revenue Code of 1986 is amended by striking and at the end of clause (ii), by striking the period at the end of clause (iii) and inserting , and, and by adding at the end the following new clause: 
 
(iv)coverage under the TRICARE program under chapter 55 of title 10, United States Code, for any period with respect to which an election is in effect under section 1097d of such title providing that the individual is ineligible to be enrolled in (and receive benefits under) such program.. (b)Provisions relating to election of ineligibility under TRICARE (1)In generalChapter 55 of title 10, United States Code, is amended by inserting after section 1097c the following new section: 
 
1097d.TRICARE program: Election of eligibility 
(a)ElectionA TRICARE-eligible individual may elect at any time to be ineligible to enroll in (and receive any benefits under) the TRICARE program. (b)Change of election (1)If a TRICARE-eligible individual makes an election under subsection (a), the TRICARE-eligible individual may later elect to be eligible to enroll in the TRICARE program. An election made under this subsection may be made only during a special enrollment period. 
(2)The Secretary shall ensure that a TRICARE-eligible individual who makes an election under subsection (a) may efficiently enroll in the TRICARE program pursuant to an election under paragraph (1), including by maintaining the individual, as appropriate, in the health care enrollment system under section 1099 of this title in an inactive manner. (c)Period of electionIf a TRICARE-eligible individual makes an election under subsection (a), such election shall be in effect beginning on the date of such election and ending on the date that such individual makes an election under subsection (b)(1) to enroll in the TRICARE program. 
(d)Health savings account participation 
(1)For provisions allowing participation in a health savings account in connection with coverage under a high deductible health plan during the period that the election under subsection (a) is in effect, see section 223(c)(1)(B)(iv) of the Internal Revenue Code of 1986. (2)The Secretary shall submit to the Commissioner of Internal Revenue the name of, and any other information that the Commissioner may require with respect to, each TRICARE-eligible individual who makes an election under subsection (a) or (b), not later than 90 days after such election, for purposes of determining the eligibility of such TRICARE-eligble individual for a health savings account described in paragraph (1). 
(e)RecordsThe Secretary shall ensure that a TRICARE-eligible individual who makes an election under subsection (a) is maintained on the Defense Enrollment Eligibility Reporting System, or successor system, regardless of whether the individual is eligible for the TRICARE program during the period of such election. (f)Annual reportNot later than 60 days after the end of each fiscal year, the Secretary shall submit to the congressional defense committees a report on elections by TRICARE-eligible individuals under this section that includes the following: 
(1)The number of TRICARE-eligible individuals, as of the date of the submittal of the report, who are ineligible to enroll in (and receive any benefits under) the TRICARE program pursuant to an election under subsection (a). (2)The number of TRICARE-eligible individuals who made an election described under subsection (a) but, as of the date of the submittal of the report, are enrolled in the TRICARE program pursuant to a change of election under subsection (b). 
(g)DefinitionsIn this section: (1)The term TRICARE-eligible individual means an individual who is eligible to be a covered beneficiary entitled to health care benefits under the TRICARE program (determined without regard to this section). 
(2)The term special enrollment period means the period in which a beneficiary under the Federal Employees Health Benefits program under chapter 89 of title 5 may enroll in or change a plan under such program by reason of a qualifying event or during an open enrollment season. For purposes of this section, such qualifying events shall also include events determined appropriate by the Secretary of Defense, including events relating to a member of the armed forces being ordered to active duty.. (2)Conforming amendmentThe table of sections at the beginning of chapter 55 of such title is amended by inserting after the item relating to section 1097c the following new item: 
 
 
1097d. TRICARE program: Election of eligibility.. 
 
